       EXHIBIT B




Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 1 of 10 PageID #: 742
Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 1 of 9 Page ID #:520




         EXHIBIT A




    Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 2 of 10 PageID #: 743
      Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 2 of 9 Page ID #:521




                                                 ADMINISTRATION         AGREEMENT

               THIS AGREEMENT      is made the                 day of



               BETWEEN:                          Kobalt Music Services America Inc
                                                 1501 Broadway, 2ih Floor NY 10019, USA

                                                 (the Administrator)
'I,
               AND:


                                                 (the Owner)

               WHEREAS:




               IT IS AGREED as follows:




          Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 3 of 10 PageID #: 744
      Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 3 of 9 Page ID #:522




.,
 !!
 i
"I
'J

 I
 1




              3     GRANT OF RIGHTS

              3.1   In consideration of the services to.be provided herein by Administrator to Owner and for other
                    good and valuable consideration provided herein, the Owner:

                    (a)    solely and exclusively licences to the Administrator subject to the terms set out herein
                           the copyright interest as set out in Schedule One hereto (and where relevant by way
                           of present grant of a licence in respect of future copyright) and a licence of all other
                           rights of whatever kind and nature (whether now known or hereafter devised)
                           throughout the Territory (inoluding without limitation any and all rental and lending
                           rights and cable re-transmission rights and makfng available rights and rights of
                           communication to the public)' in the Compositions to hold the same to the
                           Administrator absolutely throughout the Territory for the Term (and where and as
                           applicable the Rights Period) and during the Term (and where and as applicable the
                           Rights Period) and a licence of any and all possible renewals revivals reversions and




          Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 4 of 10 PageID #: 745
Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 4 of 9 Page ID #:523




                        extensions at copyright wherever and howsoever the law of any country in the
                        Territory so provides.

               (b)      Without limiting the generality at the grant and licence of copyright to the Administrator
                        hereunder the rights vested in Administrator shall include by way ot example but not
                        limitation the sale and exclusive right torouqnout the Territory for the Term (and where
                        and as applicable the Rights Period) subject to the terms hereof:

                        (i)       to register the copyright in the Compositions in the name of the Administrator
                                  as the administrator and the Owner as the copyright owner and any parties
                                  deriving ownership rights in any Compositions from other songwriters as well
                                  as to register each Composition with the Society or other public performance
                                  society as selected by the Owner and notified to the Administrator;

                       (Ii)      subject to the consents of the Owner required hereunder in each instance to
                                 administer use and exploit one hundred per cent (100%) of the Owner's
                                 interest in the Compositions in any and all media now known or herealter
                                 invented;

                       (iii)     subject to obtaining the Owner's consent in each instance to add to or
                                 substitute the lyrics of the Composttlons (it any) and generally to make and
                                 publish adaptations, translations and variations of the Compositions;

                       (iv)      subject 10 obtaining the Owner's consent in each instance to use the titles of
                                 the Compositions for any purpose and/or subject to the Owner's consent in
                                 each instance to re-tiUethe Compositions (and/or any part of them);

                      (v)        to print, publish and sell the Compositions to the public, as individual
                                 Compositions as ordinary sheet music, and subject to Owner's consent in
                                 each instance in mixed multi artist folios and/or selections or otherwise. In
                                 respect of mixed Iollos containing Compositions together with other musical
                                works Administrator shall have the non-exclusive right to continue to
                                distribute, sell and authorise the further distribution and sale of such mixed
                                folios then printed by Administrator or under Administrators authority for a
                                period of one (1) year following th!'l expiry of the Term;

                      (vi)      to record and/or reproduce the Compositions or to grant non-exclusive
                                licences authorising others to record and/or reproduce the Composilions by
                                means of mechanical or digital reproduction or otherwise on all forms of sound
                                carrier now known or hereafter Invented (such right to be exercised by
                                Administrator without reference to Owner Where there already exists a Ilcence
                               and Jor is subject to a so-calJedindustry "blanket" or standard licence but to be
                               otherwise exercised subject to obtaining the Owner's consent) and on all
                               forms of audio visual device now known or hereafter invented and to use
                               manufacture advertise licence or sell such reproductions for any and all
                               purposes (such right to be exercised by Administrator without reference to
                               Owner where there already exists a licence and lor is subject to a so-called
                               industry "blanket" or standard licence but to be otherwise exercised subject to
                               obtaining the Owner's consent);


                     (vii)      subject to obtaining the Owner's consent in each instance (save where such
                                right is exercised subject to a so-called industry "blanket" or standard licence)
                               to synchronise the Compositions or to grant licences authorising others to
                               synchronise the Compositions with any and all audio-visual media now known
                               or hereafter invented (including advertisements) For the avoidance of doubt,
                               subject to obtaining Owner's consent, Administrator shall have the exclusive
                               right to grant worldwide licences for the synchronisation at the Compositions
                               in and with any and aUaudio visual media originating and/or produced in the
                               Territory. For the further avoidance of doubt, SUbject to the terms of this




    Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 5 of 10 PageID #: 746
         Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 5 of 9 Page ID #:524




                                          Agreement, Owner shall have the exclusive right to grant worldwide licences
                                          for synchronisation of the ComposiHons with any and all audio visual media
                                          originating and/or produced in the Excluded Territories;

                               (vii1)     subject 10 any and all rights of the Society and the applicable performing rights
                                          societies throughout the Territory to license the public performance broadcast
                                          transmission and re-transmission of the Compositions in Ilve venues and in
                                          any and all audio and audio-visual media whether now known or hereafter
                                          invented and to licence the Compositions for inclusion in a cable programme
                                          service;

                              (Ix)       subject to obtaining Owner's consent (save where such right is exercised
                                         subject to a eo-caned industry "blanket" society licence) to grant any and all
                                         licences as may be required by third party licensees for websites which are
                                         based in the Territory (Irrespective of whether the users of the services of
                                         such Territory based website are located outside of the Territory);

                             (x)         subject to the terms of this Agreement to collect and receive during the Term
     j
                                         (and the Rights Period as may be applicable) and thereafter during the
·r   ,                                   Collection Period one hundred percent (100%) of moneys arising from the
     !                                   exploitation of the Compositions (whether the exploitation of the Compositions
                                         takes place before or) during the Term;

                            (xi)         subject to the approval of the Owner in each instance (save where such right
                                         is exercised subject to a so-called industry "blanket" society licence) the
                                         exclusive right throughout the Territory to license karaoke uses of the
                                         Compositions inoluding. but not limited to, the recording or other reproduction
                                         of the Compositions or any part thereof for use In karaoke machines, the
     I                                   manufacture and distribution of karaoke devices embodying the Compositions,
                                         and the performance of the Compositions;

                             (xii)       subject to the approval of the Owner in each instance (save where such right
                                         is exercised subject to a so-called industry "blanket" society licence) the
                                         exclusive right throughout the Territory to license so-calIed"digital uses" of the
                                         Compositions (to include all Internet uses based in the Territory irrespective of
                                         where the users are based) including but not limiled to the right to embody the
                                         Compositions in or on any digital f1Ie format in CD-ROM, CD-I, or CO-R
                                         devices or similar systems, in computer or video game software, in interactive
                                        optical disk systems, in interactive television, in multi-user networks or in on-
                                        line (including Internet Protocol or similar networks or platforms such as
.)                                      Wireless Application Protocol (WAP) and Short Messaging Service (SMS) or
                                        other similar mobile entertainment applications such as mobile phone ring
                                        tones), and in holographic or virtual reality implementations, whether now
                                        known or hereafter devised;

                           (xiii)       subject to the approval of the Owner in each instance the right to authorize the
                                        creation of derivative works originating in the Territory for the world or part
                                        thereof, whether In conjunction with so-called "samples," or otherwise, and to
                                        automatically licence hereunder those portions of the new works, which are
                                        vested in the Owner by virtue of such sample clearance.


                                        For the avoidance of doubt and subject to the terms of this Agreement: -

                                        (aa)    irrespective of whether a synchronisation licence is granted to a third
                                                party licensee in the Territory or the Excluded Territory to synchronise
                                                a Composition with an audio visual media, Administrator shall have
                                                the exclusive right to collect and receive all mechanical and
                                                Performing Right royalties and fees with respect thereto for the
                                                distribution and exhibition of such Composition in the Territory. For




             Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 6 of 10 PageID #: 747
         Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 6 of 9 Page ID #:525




                                                    the avoidance of doubt if Owner has issued or, following the date
                                                    hereof, issues a license for the use of a Composition in the manner
                                                    contemplated by this subparagraph (aa) and such license includes a
                                                    so-called "home video buy-out," then Administrator shall not have the
                                                    right to collect royalties or fees payable by reason of the manufacture,
                                                   distribution or sale in the Territory of Audio-Visual Devices containing
                                                   the production which is the subject of such "home video buy-out"
                                                   unless, notwithstanding such "home video buy-out" provisions,
                                                   royalties are nevertheless paid for the manufacture and/or distribution
                                                   in the Territory of Audlo-Visual Devices containing such production;
                                           and

                                          (bb)    Administrator shall have the exclusive right to colfect and receive all
                                                  royalties arid fees which arise from licences granted For websites
                                                  which are based in the Terrilory and to collect and receive all royalties
                                                  and fees arising from USE3rs
                                                                             of such services;

                                  (xi)   to exercise (and authorise or licence others to exercise) all of the rights
                                         speCifiedin this clause 3 and any and all other rights of a "music publishing"
                                         nature now or hereafter existing in any and alf Compositions subject to the
                                         terms of this Agreement, the Owner's reserved rights and Ihe Owner's
                                         consent.

                                          Without limitation to the foregOing the following rights may not be granted by
                                          the Administrator without the prior writlen consent of the Owner in each
                                          instance:-

     !                                    (aa) Any rights to be granted to a third party by way of an exclusive licence;
                                          and                             .

                                         (bb) Any licence to be granted to a third party at less than the applicable
                                             statutory or applicable prevailing highest rate as set under industry
                                             agreement or by way of blanket licence in each local territory comprising
                                             the Territory.

                        (c)     Intentionally Deleted

                        (d)     Intentionally Deleted
·r
                        (e)      At the end of the Term (and the Rights Period as applicable in each instance) the
                                 licence granted hereunder by the Owner to the Administrator shaff be deemed
                                 automatically terminated and all rights other than those set out in clause 3(b) (v) and
                                 (x) above shall cease to be exerclsable by the Administrator. The Administrator
                                hereby agrees that it will upon demand execute and sign all such documents and do
                                all such acts and things which the Owner may hereafter reasonably require the
                                Administrator to execule, sign and do for the purpose of confirming or further assuring
                                the Owner's title to the rights that shall vest or are intended to vest in the Owner after
                                the Term (and the Rights Period as applicable in each instance) in accordance with
                                the foregoing provision.

                       Throughout this Agreement the rights, permissions and consents granted under Clause 3.1
                       shall be collectively called the Rights. For the avoidance of doubt the "Rights" granted to the
                       Administrator under Clause 3.1 above shall automatically exclude the Owner's reserved rights
                       set out under Clause 3.3 below.

                 3.2   Notwithstanding anything to the contrary contained in this Agreement. it is acknowledged and
                       agreed that, to the extent possible under the rules of the applicable local collection society in
                       force from time to time, the Owner may wish to exclude the Composilfons from the scope of
                       any so called "blanket licences" which cover any of the following forms of exploitation;
                       karaoke, monophonic/polyphonic ringlones/ringbacks, interactive uses, playlview on demand




             Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 7 of 10 PageID #: 748
     Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 7 of 9 Page ID #:526




                     and audio visual downloads via mobile or online (together the "Subject Exploitations") and the
                     Administrator agrees to use reasonable commercial endeavours to assist Owner in achieving
                     this. Owner acknowledges that Administrator shall have fulfilled it obligations pursuant to this
.;                   clause 3.2 by (i) sending a notice to each collection society it is a direct member of and 10
                     each if its sub publishers (instructing them to forward the notice to such collection societies
                     that they are direct members of) requesting that they provide detalls of the existence and main
                     commercial terms (including any rights to exclude the Compositions) of any blankellicences
                     which the applicable collection society operates which covers any of the Subject Exploitations
                     (the "Subject Blanket Licences") (ii) keeping Owner updated once per calendar quarter in
                     respect of any responses from collection societies/sub publishers in respect of such notice and
                     (iii) at Owner's wrillen request sending notices once per calendar quarter to those
                    societies/sub   publishers which have indicated that that it is possible to exclude the
                    Compositions from any Subject Blanket Licence exercising any such any rights to exclude the
                    Compositions from such SubjeGt Blankel Licences provided always that Administrator shall
                    only be obliged to do if the exclusion can apply solely to the Compositions.        If, and 10 the
                    extent that, the Compositions are excluded from a Subject Blanket Licence the Owner and
                    Administrator    shall discuss hi good faith (on a case by case basis) how licence
                    requests/licences in respect of the form(s) of Subject Exploitations which was/were covered by
                    such Subject Blanket Licence shall be handled but, for the avoidance of doubt, it is
                    acknowledged and agreed that unless it agrees in writing to Ihe contrary the Administrator
                    shall have no obligation to undertake handling such licence requests/licences.

              3.3   Notwithstandinganylhing to the contrary contained in this Agreement, Owner hereby reserves
                    tor itself, free of any claim   by Administrator, the following rights only in and to the
                    Compositions not specifically granted to Administrator under this Agreement:-

                      (a)     The exclusive right to collect and retain all royalties and other fees generated solely
                              by the exploitation of the reserved rights expressly set out herein but not further or
                              otherwise;

                     (b)      All rights in and to the worldwide copyrights (including renewals and extension of
                              copyright), copyright rights, similar rights and neighbouring rights in and to the
                              Compositions    and the titles thereat, and all rights in the copyright in any
                              adaptations, arrangements, translations and new lyric versions thereof.       For the
                              avoidance of doubt the rights to any and all such versions of the Compositions Ls.
                              adaptations, arrangements, translations, arrangements etc) shall automatically be
                              exclusively licensed to the Administrator under the terms of this Agreement and
                              shall be automatically Included in the Rights set out under clause 3.1 above;

                     (c)     The exclusive right throughout the world to license so-called "grand rights" In the
                             Compositions or any part thereof, as such rights are now known or may hereafter
                             evolve, including, but not limited to, the exclusive right to license dramatic uses or
                             versions of the Compositions or any part thereof (including uses in which the story
                             line, concept, title or lyrics of a Composition form the basis for any aspect of any
                             motion picture, advertisement, comrnerclal, television production, recording, ballet
                             or other dramatic presentation, whether in whole or in part); and to license such
                             grand rights in any arid all media whatsoever, whether now known or hereafter
                             developed, including, but not limited to, live stage, motion pictures, television, video
                             devices, or any other form of Visual, audio or audiovisual device;

                    (d)      The excfusive right throughout the world to license uses of the titles           of the
                             Compositions (in any language) separately from the music and lyrics;

                    (e)      The exclusive right throughout the world to make cartcon,           literary and other
                             SUbsidiary verslons of the Compositions and to print, publish      and otherwise use
                             such versions (as well as the dramatic versions aforementioned);

                    (f)      The exclusive right throughout the world to use or license Ihe use or publication of
                             the lyrics of the Compositions, apart from the music ( excluding any and all forms of
                             sheet music), in books, magazines or otherwise, it being agreed that if a third party




         Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 8 of 10 PageID #: 749
Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 8 of 9 Page ID #:527




                       in the Territory so exploits any of the rights set forth in this subparagraph (f) in
                       accordance with an industry-wide "blanket license" or other license issued by the
                       Society in good faith or at the request of the Administrator and approved by the
                       Owner then Administrator shall have the right to collect all royalties and fees
                       payable under such license and the issuance of such license shall not constitute a
                       breach of this Agreement by Administrator;

                 (g)    The exclusive right throughout the world to publish or license for publication so
                        called "personality fol1os" anlhologies, or collections        of the Compositions as
                        performed by the artist professionally known as "Eminem", it being agreed that if a
                        third party in the Territory so exploits any of the rights set forth in this subparagraph
                       {g} in accordance with an industry-wide "blanket license" or other license issued by
                       the Society in good faith, or at the request of the Administrator and approved by the
                       Owner, then Administrator Shall have the right to collect all royalties and fees
                       payable under such license and the issuance of such license shall not constitute a
                       breach of this Agreement by Administrator;




    Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 9 of 10 PageID #: 750
   Case 8:16-cv-01062-JVS-JCG Document 51-1 Filed 11/07/16 Page 9 of 9 Page ID #:528




             17    FURTHER ASSURANCE          AND POWER OF ATTORNEY

.. ;               (a) The Owner shall promplly execute and deliver to the Administrator any and all documents
                  and such letter of direction to the Society and/or any applicable collecling societies which
                  Administrator may reasonably request from time to time to evidence establish and protect the
                  rights granted under this Agreement and to carry out and effectuate the intent and purposes of
                  this Agreement and in particular to ensure that Administrator shall be entitled to collect and
                  receive during the Term (and Rights Period as may be applicable) and thereafter during the
                  Collection Period one hundred per cent (100%) of moneys arIsing from the exploitation of the
                  Compositions (whether the exploitation of the Compositions takes place before or) during the
                  Term (and Rights Period as may be applicable).         All documents to be prepared hereunder
                  shall be at the cost and expense of the Administrator.

                   (b) If the Owner does not comply with the request of the Administrator under sub clause (a)
                   above having been given ten (10) days written notice to comply with such request the Owner
                   constitutes authortses empowers and appoints the Administrator or any of its officers the
                   Owner's true and lawful attorney (with full power of substitution and delegation) in the Owner's
                   name and in the Owner's place or in the Administrator's name to take and do such action and
                  to make sign execute acknowledge and deliver any and aU instruments or documents which
                  the Administrator from time to time may deem necessary to vest in the Administrator all of the
                  rights or interests granled by the Owner under this Agreement       The Owner declares that the
                  power of attorney contained in this Clause 17 is coupled with an interest and is irrevocable.




       Case 3:19-cv-00736 Document 91-3 Filed 05/29/20 Page 10 of 10 PageID #: 751
